Citation Nr: 1017520	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lumbar strain with degenerative disc disease, prior to 
December 12, 2005.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative disc disease, 
from December 12, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from February 1992 to July 
1996, October 1999 to March 2000, December 2000 to November 
2001, and from October 2003 to April 2005.  The appellant 
served a period of active duty for training (ACDUTRA) as a 
member of the Arkansas Army National Guard from October 2007 
to January 2008.  In addition, the appellant served on two 
periods of active duty special work (ADSW) from June 2007 to 
September 2007, and from April 2005 to August 2005; ADSW is a 
form of ACDUTRA.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Procedurally, the Board notes that the appellant submitted a 
claim for an increased rating in December 2005.  To file an 
appeal, an appellant must file a notice of disagreement 
within one year of the date that notice of the rating 
decision was provided to the claimant.  38 C.F.R. § 20.302(b) 
(2009).  As the December 2005 claim expressed disagreement 
with the August 2005 rating decision and was received within 
one year of the decision, the Board has construed the claim 
as a notice of disagreement with the rating decision.

An April 2006 rating decision granted an evaluation for the 
low back disability of 10 percent, effective December 12, 
2005.  However, the Court has held that a "decision awarding 
a higher rating, but less than the maximum available benefit 
. . . does not . . . abrogate the pending appeal . . . ."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit . . . does not . . . abrogate the 
pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  As the maximum available benefit was not granted, 
the appellant's appeal is continued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  Specifically, 
there appear to be outstanding service records.  In an August 
2008 statement, the appellant stated that he currently serves 
in the National Guard.  He reported that his unit was 
deployed to Iraq in March 2008, but he was deemed medically 
unfit to go with them due to back problems.  No records 
concerning the appellant's unit's deployment to Iraq in March 
2008 have been associated with the claims folder.  He 
reported that the State Medical Review Board found him unfit 
for the military, and required a medical discharge.  The 
appellant stated that he was currently awaiting an Army 
Medical Review Board at Fort Sill, Oklahoma.  The most recent 
service treatment records in the appellant's file date to 
2005.  The State Medical Review Board and Army Medical Review 
Board records concern the appellant's back condition, but are 
not contained within the file.  These records are pertinent 
to the evaluation of the back disability.  Hence, VA has an 
obligation to seek these records.  Moore v. Shinseki, 555 
F.3d 1369 (Fed. Cir. 2009).  

Additionally, October 2007 and April 2005 military orders 
indicate the appellant served on two periods of active duty 
special work (ADSW) from June 2007 to September 2007, and 
from April 2005 to August 2005.  Any service treatment 
records from this period of active duty should also be 
obtained.

Medical evidence of record reflects that the appellant may be 
too disabled to work due to his service-connected disability.  
In the August 2008 statement, the appellant stated that he 
cannot function at work due to back pain.  Further, a July 
2008 VA examination report reflects that the appellant 
reported reducing his hours from full-time to part-time due 
to back pain.  In his April 2007 substantive appeal for his 
increased initial rating claim, the appellant noted that he 
was off work for 2 1/2 weeks due to lower back pain.  He stated 
that due to his back problems at work he had to stop 
performing a job he held for seven years so he could do an 
easier job with no lifting requirements.  He also reported 
using 160 days of medical sick pay due to his back 
disability.  As the appellant has indicated his low back 
disability prevents him from working full-time and 
significantly interferes with his work, the appellant has 
raised the issue of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).   See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The U.S. Court of Appeals for Veterans Claims 
(Court) recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the 
appellant is unemployable due to the disability for which an 
increased rating is sought, then whether TDIU is warranted as 
a result of that disability is part and parcel to that claim.  
Id. at 455.  The RO did not address whether the appellant's 
service-connected disability made him unemployable in the 
August 2005 and April 2006 rating decisions, March 2007 
statement of the case, August 2008 supplemental statement of 
the case, or any other adjudication.  Therefore, the matter 
should be remanded to the RO for readjudication of the 
appellant's claim for an increased disability in accordance 
with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's Arkansas 
National Guard personnel records to 
determine the exact dates of service with 
that organization and to ascertain the 
precise dates of ACDUTRA.  If no records 
are available, the claims folder must 
indicate this fact.  All efforts to obtain 
these records must be documented in the 
claims folder.  

2.  Obtain all service treatment records 
compiled during periods of active National 
Guard service to include National Guard 
training.  If no records are available, 
the claims folder must indicate this fact.  
All efforts to obtain these records must 
be documented in the claims folder.  


3.  Request a copy of any Arkansas State 
Medical Review Board proceedings regarding 
the appellant's low back condition which 
should have occurred in or around March 
2008.  If no records are available, the 
claims folder must indicate this fact.  
All efforts to obtain these records must 
be documented in the claims folder.  

4.  Request a copy of any Army Medical 
Review Board proceedings concerning the 
appellant's low back condition in Fort 
Sill, Oklahoma, as referenced in the 
appellant's August 2008 statement.  If no 
records are available, the claims folder 
must indicate this fact.  All efforts to 
obtain these records must be documented in 
the claims folder.  
	
5.  Thereafter, readjudicate the issues on 
appeal of entitlement to an increased 
initial rating for lumbar strain with 
degenerative disc disease, to include the 
issue of TDIU, considering all the 
evidence.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


